Citation Nr: 9923885	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 
1991, for the award of service connection for residuals of 
frostbite with axonal polyneuropathy.

2.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected residuals of frostbite with 
axonal polyneuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

A claim of service connection for residuals of frostbite was 
before the Board of Veterans' Appeals (Board) in February 
1991.  The benefit sought by the veteran was denied, and a 
claim to reopen was subsequently received on May 23, 1991.  
By a February 1993 rating action, the RO implemented a 
hearing officer's decision to grant service connection for 
residuals of frostbite with axonal polyneuropathy.  The RO 
assigned May 23, 1991, as the effective date for the award.

In November 1995, the Board denied the veteran's claim of 
entitlement to an earlier effective date for the award of 
service connection for residuals of frostbite with axonal 
polyneuropathy.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court), and a joint motion for remand was filed by the 
parties to the appeal in September 1996 (joint motion).  The 
parties asserted that the Board had not adequately addressed 
the veteran's contention that a "statement of medical 
history," dated on February 22, 1947, had been in his claims 
file "all along"; that the Board had not considered the 
application of 38 C.F.R. § 3.156(c), concerning the treatment 
of new and material evidence in the form of a supplemental 
report from the service department; that the Board had failed 
to address the veteran's claims for increased ratings for his 
service-connected conditions; and that it was not clear that 
rating actions entered in March 1946 and March 1947, denying 
service connection for trench foot, were subsumed by the 
Board denial in February 1991.  By an order dated in 
September 1996, the Court granted the joint motion, vacated 
the Board's November 1995 decision, and remanded the case to 
the Board.

After undertaking additional development of the case, the 
Board, in May 1998, remanded the matter to the RO for further 
development.  In so doing, the Board referred to the RO 
issues pertaining to the veteran's entitlement to increased 
ratings for each of his service-connected disabilities; a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); aid and 
attendance for his spouse; and service connection for 
impotence.  The Board also noted in its remand that issues 
had been raised relating to whether RO decisions entered in 
1946 and 1947 had been subsumed by a subsequent Board 
decision in February 1991, and whether the 1991 Board 
decision was itself the product of clear and unmistakable 
error (CUE).  As to the latter issue, the Board noted that, 
although final Board decisions could be challenged on the 
basis of CUE under a new law (now codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)), the adjudication of such claims 
had been stayed until such time as implementing regulations 
could be promulgated.  The Board indicated that, when final 
regulations were issued, and the stay was lifted, the 
veteran's claim of CUE in the 1991 Board decision would be 
adjudicated.

As to the claim for TDIU, the record presently before the 
Board shows that the RO granted that claim by a decision 
entered in May 1997.  Although the RO initially made the 
award effective from September 5, 1996, and the veteran filed 
a timely notice of disagreement (NOD) with regard to that 
determination, the matter was later resolved when, in 
September 1998, the RO entered a decision changing the 
effective date of the award to March 26, 1993.

As to the claim for aid and attendance for the veteran's 
spouse, the record shows that the RO contacted the veteran by 
letter, dated on September 9, 1998, and informed him of the 
evidence necessary to complete the claim.  Thereafter, on 
September 14, 1998, the RO received a letter from the veteran 
indicating that he did not wish to pursue the matter.

As to the claim of service connection for impotence, the 
record shows that the RO denied that claim by a decision 
entered in August 1996.  The veteran filed a NOD with regard 
to that determination later that same month, and a statement 
of the case (SOC) addressing the issue was furnished the 
veteran in June 1997.  The appeal of that issue was 
thereafter perfected when a substantive appeal was received 
in July 1997.

As to the claim for an increased rating for residuals of 
frostbite with axonal polyneuropathy, the record shows that 
the RO also denied that claim by a decision entered in August 
1996.  The veteran filed a NOD with regard to that 
determination later that same month, and a SOC addressing the 
issue was furnished the veteran in June 1997.  Subsequently, 
however, in July 1997, the veteran indicated in a statement 
appended to a VA Form 9 (Appeal to Board of Veterans' 
Appeals) that he did not wish to pursue the issue further.

As to the claims for increased ratings for tinnitus and 
otitis externa with defective hearing, the record shows that 
the RO denied those claims by a decision entered in December 
1998.  The veteran was notified of the RO's decision later 
that same month, and it does not appear from the current 
record that an appeal of that decision has been initiated.

With regard to the veteran's other service-connected 
disabilities-a dysthymic disorder and bilateral inguinal 
herniorrhaphy scarring-the record does not reflect that the 
RO has considered whether he is entitled to increased ratings 
for those disabilities.  Consequently, those claims are 
referred to the RO for appropriate action.

(Due to current Board procedures which require separate 
handling of motions for review of Board decisions on the 
grounds of CUE, the claim of CUE in the Board's February 1991 
decision is the subject of a separate interlocutory order.)


REMAND

When the Board remanded this case in May 1998, it requested, 
among other things, that the RO ask the service department to 
indicate what duties the veteran performed as an 
"Investigator (301)" in service, and whether he had 
training in 

service pertaining to forensics and document examination; 
that the RO request the service department to ascertain 
whether there were any additional service medical records 
pertaining to the veteran; and, if the RO determined that no 
medical records were available for the period spanning from 
January 1944 to the time of the veteran's discharge in March 
1946, that the RO take reasonable steps to reconstruct data 
from that period from other sources.  The Board also 
requested that the RO take adjudicatory action on the 
veteran's claim of entitlement to an effective date earlier 
than May 23, 1991, for the award of service connection for 
residuals of frostbite with polyneuropathy and, if the 
benefit sought remained denied, that the veteran be issued a 
supplemental SOC (SSOC).

The record does not reflect that the requested development 
has been completed.  The record shows that the RO contacted 
the service department in June 1998, and asked that certain 
evidence be provided, to include "all the items described in 
the enclosed attachment."  However, because the attachment 
referenced in the RO's request is not in the file, the Board 
cannot determine whether the RO complied with the remand 
instructions.  In addition, there is nothing in the record 
which reflects that the RO took action to reconstruct the 
veteran's service medical data from January 1944 to March 
1946, and the record clearly shows that the RO did not re-
adjudicate the veteran's claim for an earlier effective date, 
or furnish him a SSOC addressing that claim.

With regard to the matter of re-adjudication, the RO 
concluded in December 1998 that it was "not in a position to 
make a determination on the issue [at] hand based on forensic 
findings by the [Office of the Inspector General and the] 
veteran's expert."  The Board notes, however, that the RO is 
not being asked to make any determination with regard to 
whether the veteran has committed a criminal fraud (that 
would be a matter to be addressed by the General Counsel and 
the United States Department of Justice; see 38 C.F.R. 
§ 2.6(e)(4)(iv) (1998)), but rather merely to weigh the 
available evidence and to arrive at a conclusion, based upon 
the relative probative value of such evidence, as to whether 
the preponderance of the evidence demonstrates that the 
service records at issue were in fact altered.  Although it 
is true that in this particular instance the RO must weigh 
forensic, rather 

than medical, evidence in order to arrive at a determination, 
the evaluation of forensic evidence, for purposes of 
assessing a claim for benefits, is certainly a matter that 
falls within the RO's province.  See, e.g., 38 C.F.R. 
§ 2.6(b) (1998).

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the record does not reflect that the development sought 
by the Board in this case has been completed, another remand 
is now required.  38 C.F.R. § 19.9 (1998).

A remand is also required so that the veteran can be afforded 
a Board hearing at the RO.  In this regard, the Board notes 
that it contacted the veteran by letter in May 1999, and 
informed him that the Board member who had conducted a 
December 1993 hearing on his claim for an earlier effective 
date was no longer in the Board's employ, and that he was 
therefore entitled to another hearing.  See 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999); 38 C.F.R. § 20.707 (1998).  
Thereafter, in July 1999, the Board received a response from 
the veteran indicating that he wished to have a new Board 
hearing at the RO.  Consequently, in view of his request, the 
case must be remanded.

With respect to the matter of the veteran's of entitlement to 
service connection for impotence, claimed as secondary to 
service-connected residuals of frostbite with axonal 
polyneuropathy, the Board notes that, in a statement appended 
to a VA Form 9, dated in July 1997, he also requested a 
hearing on that issue.  As a result, the Board will defer 
consideration of the issue until the veteran has had an 
opportunity to appear at a hearing.  38 C.F.R. § 20.700(a) 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


	1.  The RO should conduct a search for 
the "attachment" referenced in the 
request for information forwarded to the 
service department in June 1998.  If the 
attachment is located, it should be 
associated with the claims folder.  If 
the attachment cannot be located, or if 
the attachment does not reflect that the 
service department was asked to provide 
all of the information referenced on 
page 6, paragraph 2, of the Board's May 
1998 remand, the RO should ask the 
service department once again to provide 
the requested information.  The RO 
should carefully document its attempts 
to obtain the requested information, and 
the additional information received, if 
any, should be associated with the 
claims folder.

	2.  If, upon review of the record, 
including any information supplied by 
the service department, the RO 
determines that no service medical 
records are available for the period 
spanning from January 1944 to the time 
of the veteran's discharge from service 
in March 1946, the RO should take 
reasonable steps to reconstruct data 
from that period from other sources, to 
include the Surgeon General's Office.  
The RO should carefully document its 
attempts to reconstruct the data, and 
the additional information received, if 
any, should be associated with the 
claims folder.

	3.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an effective 
date earlier than May 23, 1991, for the 
award of service connection for 
residuals of frostbite with axonal 
polyneuropathy.  In so 

doing, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(c).  
The RO should also take adjudicatory 
action on the claim of service connection 
for impotence.  If any benefit sought is 
denied, a SSOC should be issued.

	4.  The RO should schedule a hearing 
before a member of the Board at the RO.  
The veteran and his representative 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and to appear at a Board 
hearing, the claims folders should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


